DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the abbreviation of “ID” should be spelled out.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/583,317 and claims 1-18 of U.S. Patent No. 11,109,786 in view of a U.S. Patent No. 9,339,433.  Although the claims are not identical, they are not patentable distinct from each other because the claims of 16/583,317 and 11,109,786 fully encompass, and therefore anticipate to independent claims 1 and 12.  While the claims of copending 16/583,317 do not specify “based on the biological gas information acquired in a pregnant period of the user”.
Patent 9,33,433 suggests of measuring the level of one or more pregnanes in a first biological sample from the neonate mammal.  Identifying and/or diagnosing the neonate mammal as suffering reversion to fetal consciousness when the level of one or more pregnanes in the first biological sample above a predetermined threshold level is measured.  And upon measuring the level of one or more pregnanes above a predetermined threshold level and positively identifying and/or diagnosing the neonate mammal (see claims 1 and 21, col. 2, lines 60-67, col. 3, lines 1-14).  Therefore, it would be obvious to use the measuring of concentration of tetradecane of a user of copending application 16/583,317 to the measuring the level of pregnan in a first biological sample of Patent No. 9,339,433 for assisting and helping a person/user during pregnancy period to reduce stresses and pains detected by her biological samples.
The claims of U.S. Patent No. 11,109,786 do not disclose the “a concentration of tetradecane from a user’s skin”.  However, it disclosed the system and method for providing information in an information processing system, the method comprising: acquiring, via a network, biological gas information representing a concentration of 2-phenoxyethanol of a user detected with a sensor for detecting 2-phenoxyethanol released from a skin surface of the user; obtaining reference information representing an upper limit of a normal range of the concentration of 2-phenoxyethanol per unit period of time, using a memory storing the reference information representing the upper limit of the normal range; and outputting information related to stress of the user to an information terminal after it is determined that a frequency with which the concentration of the 2-phenoxyethanol of the user per unit period of time is more than the upper limit of the normal range tends to increase, based on the biological gas information acquired in a pregnancy period of the user (see abstract, claims 1 and 13-15.  Therefore, it would have been obvious to one skill in the art to recognize that the person/user biological samples such as tetradecane, 2-phenoxyethanol, hexadecane and/or other related to biological or biogas samples for determining of stresses and/or anxiety during difficult time, hard time and/or pregnancy for assisting and helping to reduce the pain and stress.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McBean et al discloses the tests configured to identify pregnancy based on a level of hCG in a sample typically do so using a hCG threshold level of 20 IU/L which is indicative of pregnancy. Moreover, identification of pregnancy using a hCG threshold level as low as 1 IU/L is disclosed. In general, such tests are therefore configured to detect hCG in biological samples at low levels, as may be the case in the early stages of pregnancy. However, the normal range of hCG in a pregnant woman can be from 1-200,000 IU/L or greater. In a small number of pregnancies, hCG levels can exceed 1,000,000 IU/L, for example. As discussed above, a common problem that limits the usefulness of traditional test devices for identifying pregnancy in biological samples in which hCG is present at high levels.	[US 2018/0008239]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.


/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
06/06/2022